DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-4, 8, 16-21, and 23 have been canceled. 
Claims 2, 6-7, 9-15, 22, and 24-40 are currently pending and have been examined.

Statement of Reasons for Allowance
Claims 2, 6-7, 9-15, 22, and 24-40 are allowed.
The following is an examiner' s statement of reasons for allowance:  
Examiner withdraws the 35 USC 101 rejections of claims 22, 24-40 in view of the claim amendments. The Applicant has amended to claims to include limitations, generating, by the hardware processor, a second set of one or more hash values, for the first complaint, based at least on the first reporting entity name; storing, by the hardware processor, the first complaint with the first set of hash values and the second set of hash values instead of the first reporting entity name and the accused entity name, wherein the first set of one or more hash values preserves confidentiality of the accused entity name while enabling searchability of the first complaint based on the accused entity name; determining, by the hardware processor, a similarity metric for each of a plurality of previously received complaints in relation to the first complaint at least by comparing (a) the first set of one or more hash values with (b) each hash value corresponding respectively to the plurality of previously received complaints. The combination of the additional elements in the clams imposes a meaningful limitations on the abstract idea of complaint management by enabling searches of the complaint while preserving the confidentiality of entity personal identities. Thereby improving the data security mechanism of the complaint management system. 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art. The allowable features are as follows:
 identifying a set of previous reporting entities corresponding to the plurality of previously received complaints; identifying a first set of reporting entities comprising the set of previous reporting entities and the first reporting entity; transmitting a request for a vote to the first set of reporting entities; determining whether a quorum of the first set of reporting entities has voted affirmatively; and  if a quorum of the first set of reporting entities has voted affirmatively, determining that the reporting threshold has been met.
Sheik discloses receiving social incident report, a report analyzer determines equivalence classes of received reports (i.e. include similar parameter values), report analyzer selects equivalence classes with a count more than a predetermined threshold value, reports represented by equivalence classes with counts higher than the predefined threshold value are thus considered to be of 
Webb discloses a personal identification number (report text identifier) and a report matching text identifier are each comprised of string of characters being combinations of numbers, upper and lower case letters, and characters found on a standard keyboard. Each is randomly generated in a string of from 16 to 128 characters long. Each personal and report text identification number is permanently assigned to a specific report, and both are needed to file a supplemental report on the particular criminal event ([0028]). 
Key discloses a hashing engine that can apply a hash function to any file stored in the communication device 210 to generate a fixed-sized bit string (i.e., the hash value or the hash string), the contents of the criminal identity database 233 can be accessed by the application manager 236 for matching the hash values of suspected illicit files stored in a communication device (See P[0025], P[0029]).
Ratti which discloses a crowdsourced incident reporting, which receives a consensus before captured incident is allowed to be passed on (electronically) to police officials (col. 5 lines 10-11).
Chatzigeorgiou, C., Toumanidis, L., Kogias, D., Patrikakis, C., & Jacksch, E. (2017, June). A communication gateway architecture for ensuring privacy and confidentiality in incident reporting. In 2017 IEEE 15th International Conference on Software Engineering Research, Management and Applications (SERA) (pp. 407-411). IEEE discloses a privacy protection process in incident reporting that hashes a user’s ID to ensure confidentiality.

The cited references do not teach, suggest, or otherwise render obvious identifying a set of previous reporting entities corresponding to the plurality of previously received complaints; identifying a first set of reporting entities comprising the set of previous reporting entities and the first reporting entity; transmitting a request for a vote to the first set of reporting entities; determining whether a quorum of the first set of reporting entities has voted affirmatively; and  if a quorum of the first set of reporting entities has voted affirmatively, determining that the reporting threshold has been met
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand. It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims include allowable subject matter as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629